Citation Nr: 1208571	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  08-21 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, with erectile dysfunction and diabetic retinopathy.

2.  Entitlement to a compensable evaluation for hypertension, prior to July 28, 2010.

3.  Entitlement to an evaluation in excess of 10 percent for hypertension, from July 28, 2010.

4.  Entitlement to a rating in excess of 30 percent for CAD (CAD), status post coronary artery bypass graft surgery, prior to July 28, 2010.

5.  Entitlement to a rating in excess of 60 percent for CAD, status post coronary artery bypass graft surgery, from July 28, 2010. 

6.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right upper extremity. 



7.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left upper extremity. 

8.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity. 

9.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity. 

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1968. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran perfected an appeal as to the issues and the Board remanded the case in March 2010 for additional development.  

During the pendency of the appeal, the RO, in an April 2011 rating decision, increased the evaluation for CAD from 30 percent disabling to 60 percent disability, effective July 28, 2010.   In the same rating decision, the RO awarded a separate, 10 percent evaluation for hypertension, secondary to service-connected diabetes mellitus, effective July 28, 2010.  

Although increased ratings were granted in the April 2011 decision, the issues remained in appellate status, as the maximum schedular ratings were not assigned and such ratings were not assigned during the entire appeal period.  AB v. Brown, 6 Vet. App. 35 (1993).   The case has again returned to the Board for additional appellate consideration.

In December 2009, the Veteran testified via videoconference before the undersigned Veterans Law Judge.  A copy of the transcript is of record.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, diabetes mellitus, with erectile dysfunction, has required the use of oral hypoglycemic agents and a restricted diet, without evidence of regulation of activities, the use of insulin, or penile deformity.

2.  Throughout the rating period on appeal, visual acuity has been 20/25 in the right eye and 20/40-1 in the left, with impairment due to active mild nonproliferative diabetic retinopathy manifested by bilateral corneal hemorrhages, without loss of visual field, irregularity, duplication, enlargement, or diminution of image. 

3.  Prior to July 28, 2010, hypertension was not manifested by systolic readings of predominantly 160 or more, or diastolic readings or a history of diastolic blood pressure readings predominately 100 or more, which required continuous medication for control.

4.  Since July 28, 2010, hypertension has not been manifested by diastolic readings of predominantly 110 or more, or systolic readings of predominantly 200 or more.  

5.  Prior to April 12, 2010, CAD was manifested by a workload of METS between 5 and 7 and shortness of breath, without evidence of congestive heart failure or left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.

6.  Since April 12, 2010, CAD has been productive of a workload of 4.6 METS and poor exercise tolerance, without evidence of chronic congestive heart failure, or left ventricular dysfunction with an ejection fraction of less than 30 percent.

7.  Throughout the rating period on appeal, bilateral upper extremity peripheral neuropathy has been manifested by numbness, paresthesia and tingling, including on monofilament testing, and approximates mild incomplete paralysis of the median nerve.

8. Throughout the rating period on appeal, bilateral lower extremity peripheral neuropathy has been manifested by numbness, paresthesia and tingling, including on monofilament testing, and approximates mild incomplete paralysis of the sciatic nerve.

9.  The Veteran's service-connected disabilities have not been shown by competent clinical or lay evidence of record to render him unable to obtain and retain substantially gainful employment consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for diabetes mellitus, with erectile dysfunction, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.14, 4.119, Diagnostic Code (DC) 7913 (2011).

2.  The criteria for a separate 10 percent rating, but no more, for diabetic retinopathy have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b)(1), 4.84, 4.119, DC 6006 (2011).

3.  For the period prior to July 28, 2010, the criteria for a compensable rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.104, DC 7101(2011).

4.  For the period since July 28, 2010, the criteria for a rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011) 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.104, DC 7101 (2011). 

5.  For the period prior to April 12, 2010, the criteria for a rating in excess of 30 percent for CAD, status-post coronary artery bypass graft surgery, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.104, DCs 7005, 7017 (2011).

6.  The criteria for a rating of 60 percent, but no higher, for CAD, status-post coronary artery bypass graft surgery, for the period since April 12, 2010, have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.104, DCs 7005, 7017 (2011).

7.  The criteria for a rating in excess of 10 percent for the peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.14, 4.124a, DC 8515 (2011).

8.  The criteria for a rating in excess of 10 percent for the peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.14, 4.124a, DC 8515 (2011).

9.  The criteria for a rating in excess of 10 percent for the peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.14, 4.124a, DC 8520 (2011).

10.  The criteria for a rating in excess of 10 percent for the peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011) 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.124a, DC 8520 (2011).

11.  The criteria for the award of TDIU benefits have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).
Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In determining the level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. § 4.2, 4.41.  An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Also, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ratings shall be based, as far as practicable, upon the average impairment of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be assigned where the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994), distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512   (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996). 

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Diabetes Mellitus

The Veteran asserts that an increased evaluation is warranted for diabetes mellitus.  At the outset, the Board notes that the claim for an increased evaluation for such disability was received at the RO on July 10, 2006.  Therefore, the rating period for consideration on appeal begins July 10, 2005, one year prior to the date of receipt of the increased rating claim.  38 C.F.R. § 3.400(o)(2) (2011).

The Veteran's diabetes mellitus, type 2 is currently assigned a 20 percent rating pursuant to DC 7913.  Under DC 7913, a 20 percent is warranted for diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted for diabetes mellitus that requires insulin, a restricted diet, and regulation of activities.

After reviewing the evidence of record, the Board finds that the Veteran's diabetes mellitus is no more than 20 percent disabling.  The medical evidence, including the October 2006, October 2007 and July 2010 VA examinations report and VA and private outpatient treatment records between 2006 and in 2010, showed that he was a non-insulin dependent diabetic, who required an oral hypoglycemic agent (Repaglinide, Byetta, Actos, Pradin and/or Metformin) and a restricted diet with regard to carbohydrate intake.  

There is no evidence that there are specific restrictions or regulation of activities because of his diabetes.  Indeed, the October 2006 and July 2010 VA examination reports show that the Veteran was not restricted in his ability to perform strenuous activities.  Additionally, the October 2007 VA examination report indicated that the examiner found no specific activity restrictions related to diabetes or complications of diabetes or at least no change in these restrictions.  

Also, the October 2006, October 2007 and July 2010 VA examination reports reflected that examiners reported that the Veteran did not have a history of ketoacidosis or problems with hypoglycemia.  Thus, based on the medical evidence of record, the Board concludes that, throughout the rating period on appeal, his diabetes mellitus symptomology more nearly approximates the criteria for the currently assigned 20 percent evaluation, and that a staged rating is not warranted.  

The Board finds that the preponderance of the evidence weighs against an evaluation in excess of 20 percent for diabetes mellitus, type 2, at any time during the rating period on appeal.

Next, the Board observes that Note 1 of DC 7913 provides that compensable complications of diabetes will be rated separately and that noncompensable complications are considered part of the diabetic process under DC 7913.  In this case, the record demonstrates that the Veteran has bilateral upper and lower extremity peripheral neuropathy, CAD, and hypertension as a result of his service-connected diabetes mellitus.  However, the record demonstrates that he is already in receipt of a separate, compensable for such disabilities.

The record also shows that he is service-connected for erectile dysfunction as a result of his service-connected diabetes mellitus.  However, the Veteran does not qualify for a separate, compensable evaluation for such condition because the VA examinations and treatment records of record do not indicate that there is any deformity of the penis, as is required for a compensable evaluation for loss of erectile power.  38 C.F.R. § 4.115b, DC 7522 (2011).

Therefore, based on the medical evidence of record, the Board concludes that the evidence weighs against a rating in excess of 20 percent for the Veteran's diabetes mellitus at any time during the appeal period.  Consequently, the Board finds that the preponderance of the evidence is against an evaluation in excess of 20 percent at any time during the rating period prior on appeal.  Thus, the benefit-of-the doubt doctrine does not apply, and the appeal is denied.  

Diabetic Retinopathy

As discussed above, Note 1 of DC 7913 provides that compensable complications of diabetes will be rated separately and that noncompensable complications are considered part of the diabetic process under DC 7913.  See 38 C.F.R. § 4.119, DC 7913, Note (1) (2011).  In this case, the record shows that the Veteran is service-connected for diabetic retinopathy as a result of his diabetes mellitus.

Diabetic retinopathy is defined as retinopathy associated with diabetes mellitus, which may be of the background type, progressively characterized by microaneurysms, intraretinal punctuate hemorrhages, yellow, waxy exudates, cotton-wool patches, and macular edema, or of the proliferative type, characterized by neovascularization of the retina and optic disc, which may project into the vitreous, proliferization of fibrous tissue, vitreous hemorrhage, and retinal detachment.  Diabetic retinopathy is also called diabetic retinitis.  See Dorland's Illustrated Medical Dictionary 1148 (26th ed. 1981). 

The Rating Schedule does not contain a specific diagnostic code for diabetic retinopathy.  However, where an unlisted condition is encountered it is permissible to rate it under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2011). 

In this case, DC 6006, which pertains to retinitis, is the most closely analogous diagnostic code. DCs 6000 through 6009, provide criteria for rating various eye disorders.  In chronic form, those disorders are to be rated from 10 percent to 100 percent disabling for impairment of visual acuity or loss of field of vision, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  A minimum rating of 10 percent is to be assigned during active pathology.    

For VA purposes, the severity of visual acuity loss is determined by applying the criteria set forth in 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity.  See 38 C.F.R. § 4.84a, DCs 6061 to 6079. 

A disability rating for visual impairment is based on the best distant vision obtainable after the best correction by glasses.  See 38 C.F.R. § 4.75.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  See 38 C.F.R. § 4.83a.

An October 2005 VA eye consult shows that on evaluation uncorrected visual acuity was 20/40-1 for the right eye and 20/40 for the left eye.  Best corrected visual acuity far was 20/20 for the right eye and 20/20 for the left eye.  Examination of the pupils revealed that they were round, regular, and equal and responded to light.  Motility examination revealed full excursions.  External examination revealed that the globes were white.  Slit lamp examination revealed that the anterior chambers were deep.  There were no cells.  

In the right eye, there was a trace cortical and nuclear sclerotic cataract.  In the left eye there was a 1+ cortical and nuclear sclerotic cataract.  Interocular pressure was 16 in the right eye and 17 in the left eye.  Dilated fundus examination revealed that the cup disc ratio was .45 in the right eye and .45 in the left eye.  

On examination of the macula, there was drusen and pigmented mottling on the right and left eye.  Periphery examination showed dot block hemorrhages superior /temp and nasal, and reticular changes on the right.  There were cobblestone degeneration inf/temp and reticular changes on the left.  The examiner's assessment was that of mild diabetic retinopathy in both eyes, early age related macular degeneration changes in the right more than left eye, and cataracts.  

The examiner specifically noted that a retinal diabetic eye examination was performed, which was abnormal because there were a few dot block hemorrhages in both eyes.  He indicated that the Veteran had diabetic retinopathy on examination.

A July 2010 VA examination report showed that the Veteran reported experiencing bilateral eye burning or stinging, dryness, watering, and glare.  Funduscopic examination found abnormal findings, including a flame hemorrhage in the left eye.  There was also abnormal slit lamp findings, including dermatochalasis, of the lids/lacrimal, decreased tear film and debris in tear film in the cornea, as well as trace pigment on the endothelium.  Best corrected visual acuity near was 20/20 for both the right and left eye.  Best corrected visual acuity distance was 20/25 for the right eye and 20/25+ for the left eye.  

The examiner diagnosed the Veteran with mild left eye non-proliferative diabetic retinopathy and no diabetic retinopathy in the right eye.  The examiner further indicated that he could not resort to mere speculation whether the Veteran's bilateral mild cataracts were caused by or related to diabetes mellitus without mere speculation because a cataract is a natural aging process of the lens that can progress at an increased rate with various system disorders, including diabetes mellitus without a means to distinguish between the two causes.

In this case, the evidence of record does not support the assignment of a compensable rating for diabetic retinopathy on the basis of impairment of visual acuity or loss of visual fields.  However, inasmuch as diabetic retinopathy (particularly as manifested by hemorrhages) has been present as an active process throughout the rating period on appeal, the Veteran is entitled to the minimum 10 percent rating under DC 6011.  The record shows that eye the symptomatology has been consistent throughout the rating period on appeal and that a staged rating is not warranted.

Hypertension

The record shows that the Veteran is service-connected for hypertension as a result of is service-connected diabetes mellitus.  As discussed above, Note 1 of DC 7913 provides that compensable complications of diabetes will be rated separately and that noncompensable complications are considered part of the diabetic process under DC 7913.  See, 38 C.F.R. § 4.119, DC 7913, Note (1) (2011).  

The record shows that the RO has assigned a compensable, 10 percent evaluation for the Veteran's hypertension, effective July 28, 2010.  However, the record does not demonstrate that hypertension warranted a separate, compensable evaluation for the period prior to July 28, 2010.  

Specifically, because the evidence of record, including the October 2006 and October 2007 VA examination reports and private and VA treatment records do not show diastolic blood pressure readings that were predominantly 100 or more; or systolic blood pressure readings that were predominantly 160 or more, or a history of diastolic blood pressure predominately 100 or more, which required continuous medication for control, for a compensable 10 percent evaluation for hypertension.  

Rather, during this period, his reported systolic readings were between 110 and 148 mmHg and his diastolic readings were between 59 and 86 mmHg.  Therefore, a noncompensable rating is appropriate prior to July 28, 2010.

With respect to the period since July 28, 2010, the Board finds that a rating in excess of 10 percent is not warranted.  In this regard, under DC 7101 in order to warrant a 20 percent rating, the evidence must demonstrate diastolic readings of predominantly 110 or more, or systolic readings of predominantly 200 or more.  A 40 percent disability evaluation requires diastolic readings of predominantly 120 or more.  

The only evidence of record is the June 2010 VA examination report which shows the following blood pressure readings:  160/73 mmHg, 154/74 mmHg, and 154/78 mmHg.  Such findings do not demonstrate systolic readings of predominantly 200 or more nor diastolic readings of predominantly 110 or more, which are necessary for a 20 percent evaluation. 

Therefore, based on the medical evidence of record, the Board concludes that the preponderance of the evidence is against a compensable evaluation for hypertension at any time during the period prior to July 28, 2010.  The Board also concludes that the preponderance of the evidence weighs against an evaluation in excess of 10 percent for hypertension at any time during the period from July 28, 2010.  Thus, the benefit-of-the doubt doctrine does not apply, and the appeals are denied. 

Coronary Artery Disease

The Veteran asserts that a higher evaluation is warranted for his service-connected CAD.  At the outset, the Board notes that the claim for an increased evaluation for such disability was received at the RO on February 13, 2007.  Therefore, the rating period for consideration on appeal begins February 13, 2006, one year prior to the date of receipt of the increased rating claim.  38 C.F.R. § 3.400(o)(2) (2011).  

In a November 2007 rating decision, the RO continued a previously-assigned 30 percent evaluation for CAD; however, in an April 2011 rating decision, the RO assigned a 60 percent evaluation effective from July 28, 2010.  

For the period prior to July 28, 2010, the Veteran's CAD was assigned a 30 percent evaluation under DC 7005 (arteriosclerotic heart disease/ CAD) and DC 7017 (coronary bypass surgery).  Under both diagnostic codes, a 30 percent evaluation is assigned when there is a workload of greater than 5 METs but not greater than 7 METs, which results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  

A 60 percent rating is assigned when there is more than one episode of acute congestive heart failure in the past year; when there is a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, when there is left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.

The record shows that the Veteran's cardiovascular health was evaluated on several occasions during the period prior to July 28, 2010.  In this regard, an October 2006 VA examination report showed that he did not undergo stress testing for compensation and pension purposes because "METS are easily estimated based on the Veteran's known disease, level of physical activity, and reported symptoms."  His estimated METS were at 5-7 because he was able to climb a flight of stairs and was able to walk 4.5-5 m.p.h. without cardiac symptoms.  LV dysfunction testing showed an ejection fraction rate of 55% to 60%.

An October 2007 VA examination report indicated that the Veteran had been fairly stable with regard to any chest pain or shortness of breath since his coronary artery bypass surgery in 1999.  He did not complain of any chest pain or shortness of breath at time of examination and reflected that he was controlling all of his risk factors quite well.  The examiner noted that:

With regard to patient's exercise tolerance, further cardiac testing is not indicated as based on the Veteran's known disease, level of physical activity and reported symptoms.  METS are estimated to be a value of 5-7.  This is based on patient's reports of significant shortness of breath and occasional chest pain with light activity.  For example, the patient can have some shortness of breath with fairly light walking or with climbing much more than one flight of stairs.  With regard to effects of patient's coronary artery disease on his day-to-day activities, the patient states that he occasionally does get some mild shortness of breath as describe above but no significant major impact on day-to-day activities. 

A March 2008 private treatment record showed that the Veteran underwent treadmill exercise evaluation and that he went five minutes without chest discomfort or electrocardiographic changes over his baseline ECG abnormalities and that he achieved 65% of his predicted maximal heart rate, attained a rate pressure product of approximately 17,000 with a workload of 7.0 METS. Cineangiographic evaluation showed left ventricular chamber dilation with essential normal segmental wall motion and function with an ejection fraction of 58%.

Another treatment record from the same facility dated in mid-April 2010 noted that he went three minutes without chest discomfort or electrocardiographic changes over his baseline ECG and that he achieved 61% of his predicted maximal heart rate and attained a rate pressure product of approximately 21,000 with a workload of 4.6 METS. Cineangiographic evaluation showed inferolateral hypokinesis with well preserved systolic function with an ejection fraction of 64%.  The examiner indicated that the Veteran had poor exercise tolerance.

In weighing the medical evidence of record, the Board finds that for the period prior to April 12, 2010, the Veteran's coronary symptomology were consistent with the currently-assigned 30 percent evaluation.  In this regard, the evidence of record does not show that during this period, he experienced one episode of acute congestive heart failure in the past year, left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent, or a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope.  Rather, the available evidence of record shows that he had ejection fraction rates of 55, 58, and 60 percent and a workload of between 5-7 METS.

The Board observes that the April 12, 2010, private treatment record showed that the Veteran had a workload of 4.6 METS and that the examiner reported that he had poor exercise intolerance.  Although the examiner did not specify what symptoms were associated with his "poor exercise tolerance," the Board finds that it is reasonable to conclude that such symptoms included dyspnea, fatigue, angina, dizziness, and/ or syncope.  

Therefore, in resolving all reasonable doubt in the Veteran's favor, the Board finds that a 60 percent evaluation is warranted for CAD, effective from April 12, 2010, the date that the record shows objective evidence of a workload of 4.6 METS and poor exercise intolerance.

However, the evidence of record does not show that an evaluation in excess of 60 percent is warranted for the period from April 12, 2010.  In order to warrant the next highest, 100 percent evaluation, the evidence of record must demonstrate chronic congestive heart failure; a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DCs 7007, 7017.

Indeed, as noted above, the April 12, 2010, private treatment record shows a workload of 4.6 METS.  Likewise, a July 28, 2010 VA examination report showed that the Veteran reported experiencing  dizziness, fatigue, and dyspnea on mild exertion and his stress test results shows a workload of 4.6 METS.  Additionally, left ventricular dysfunction testing shows an ejection fraction of greater than 50 percent.  

Such findings more do not correspond to the criteria for a 100 percent evaluation under DC 7007.  Therefore, the Board concludes that for the period since April 12, 2010, the Veteran's service-connected CAD is most reflective of the currently-assigned 60 percent evaluation.

In sum, based on the medical evidence of record, the Board concludes that the preponderance of the evidence weighs against a rating in excess of 30 percent for CAD prior to April 12, 2010, and against a rating in excess of 60 percent since April 12, 2010.   


Peripheral Neuropathy - Bilateral Upper and Lower Extremities

The Veteran asserts that increased evaluations are warranted for his bilateral upper and lower extremity peripheral neuropathy.  At the outset, the Board notes that the RO granted service connection for bilateral lower extremity peripheral neuropathy and assigned respective 10 percent evaluations, effective May 25, 2006.  Subsequently, in a January 2007 rating decision, the RO granted service connection for bilateral upper extremity peripheral neuropathy and assigned respective 10 percent evaluations, effective July 10, 2006.

The RO has evaluated the Veteran's right (dominant) and left (minor) upper extremity peripheral neuropathy disabilities under DC 8515 (paralysis of the median nerve).  Under DC 8515, a 10 percent evaluation is warranted for mild incomplete paralysis of the median nerve in the major or minor extremity.  A 20 percent evaluation is warranted for moderate incomplete paralysis of the minor extremity.  DC 8615 and 8715 address the criteria for evaluating neuritis and neuralgia of the median nerve, respectively.  The criteria are consistent with the criteria for evaluating degrees of paralysis as set forth above.   

The RO has evaluated the Veteran's right and left lower extremity peripheral neuropathy disabilities under 8520 (paralysis of the sciatic nerve).  Under this code, an evaluation of 10 percent is for mild incomplete paralysis.  A 20 percent rating requires moderate incomplete paralysis, 

A note in the Rating Schedule pertaining to "Diseases of the Peripheral Nerves" provides that the term "incomplete paralysis" indicates a degree of lost or impaired function which is substantially less than that which results from complete paralysis of these nerve groups, whether the loss is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, DC's 8510 through 8540 (2011). 

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011). 

Right- or left-handedness for the purpose of a dominant-side disability rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  38 C.F.R. § 4.69.  The evidence reflects that the Veteran is right-handed.

The record shows that the Veteran's bilateral upper and lower extremities have been examined on several occasions during the period on appeal.  On VA examination in June 2006, he reported experiencing numbness, paresthesias, and tingling in his hands.  On motor examination, no muscles were affected; muscle strength was 5/5; there was no motor function impairment; and no nerves were affected.  

The sensory function report showed the upper extremities were affected; pain and light touch were decreased; small distal nerve fibers were affected.  Peripheral nerve examination showed that bilateral bicep, triceps, and brachioradialsis reflexes were 2+.  No muscle atrophy was present, there was no abnormal muscle tone or bulk, there were no tremors, tics, or other abnormal movements; and the function of any joint was affected by the nerve disorder.  

Electromyography testing and nerve conduction studies were normal.  The examiner's diagnosis was that of peripheral neuropathy with neuralgia.  The impact of the condition on the Veteran's usual daily activities was moderate effect on exercise, mild effect on chores, shopping, recreation, dressing, and grooming; and no effect on sports, traveling, bathing, and toileting.

On VA examination in October 2006, the examiner reported that on extremity examination, the temperature and color of the bilateral upper and lower extremities was normal.  There were no trophic changes or ulcers in any extremity and radial, dorsalis pedis, and posterior tibial pulses were normal. With respect to neurologic examination, there was normal coordination, orientation, memory and Romberg's sign.  

On examination of the left and right side, there was no sensory loss, cranial nerve functions were normal and Babinski Signs were normal.  There was also no motor loss on the right side.  With respect to deep tendon reflexes (DTR), triceps reflexes, biceps reflexes, brachioradialsis reflexes, patellar reflexes, and Achilles reflexes were 2+ bilaterally.

On VA examination in October 2007, the examiner noted that the Veteran had some minimal numbness on microfilament testing in his bilateral upper extremities (fingertips) and bilateral lower extremities (feet) and that there were no new neurologic complications directly related to diabetes. The examiner diagnosed bilateral upper and lower extremity diabetic peripheral neuropathy that was stable.

At a July 2010 VA examination, the Veteran reported numbness, paresthesias, numbness and tingling in his bilateral upper and lower extremities  With respect to reflex examination, peripheral nerve, bicep, brachioradialsis, finger jerk, knee jerk, and ankle jerks were all 2+ bilaterally.  Babinski testing was normal. The sensory examination showed decreased sensory findings to monofilament testing of the bilateral feet and bilateral fingers.  Motor examination showed a "5" (representing active movement against full resistance) on both sides on extension and flexion of the elbows, wrists, fingers, thumbs, hips, ankles, toes, and knees.

In this case, the Board finds that the evidence of record weighs against evaluations in excess of 10 percent for peripheral neuropathy in the Veteran's upper and lower extremities.  In this regard, the objective findings of record indicate that his symptoms are wholly sensory in nature.  Indeed, VA examinations dated between June 2006 and July 2010 show that motor and reflex examinations as well as EMG testing and nerve conduction studies were normal.  

Rather, examiners reported that sensory examinations revealed decreased sensory findings to monofilament testing of the bilateral feet and bilateral fingers.  Additionally, the October 2007 VA examiner indicated that the Veteran had minimal numbness on microfilament testing in his bilateral upper and lower extremities.

The Board finds that such clinical evidence of record is most reflective of the currently-assigned respective 10 percent evaluations, which is assigned when there is mild incomplete paralysis of the upper and lower extremities.  Therefore, the Board concludes that the preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's bilateral upper and lower extremity peripheral neuropathy at any time during the period on appeal.  Thus, the benefit-of-the doubt doctrine does not apply, and the claims must be denied.  

TDIU

Total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent, but total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases - except where specifically prescribed by VA's Rating Schedule.  38 C.F.R. § 3.340; see also Fluharty v. Derwinski, 2 Vet. App. 409, 411 (1992); Hatlestad (I) v. Derwinski, 1 Vet. App. 164, 165 (1991).

Total disability ratings are authorized for any disability - or combination of disabilities - for which the Rating Schedule prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met.  Id. Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of his disability(ies)-provided that, if there is only one such disability, it shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  

In exceptional circumstances, however, where the veteran does not meet the aforementioned percentage requirements, a total rating may be assigned nonetheless - on an extra-schedular basis - upon a showing that he is unable to obtain or retain substantially gainful employment.  38 C.F.R. §§ 3.321(b)(1), 4.16(b).

For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment. See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

In determining whether an individual is unemployable by reason of service-connected disability, consideration must be given to the type of employment for which the veteran would be qualified. Such consideration would include education and occupational experience.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992); Ferraro v. Derwinski, 1 Vet. App. 326, 331- 332 (1991).  Age may not be considered a factor.  38 C.F.R. § 3.341 (2010).  Unemployability associated with advancing age or nonservice-connected disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. § 4.19 (2010).

While the regulations do not provide a definition of "substantially gainful employment,"  VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income...."

"Marginal employment," for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. 4.16(a); see also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).

The Veteran is currently service-connected for CAD, rated as 60 percent disabling, diabetes mellitus, rated as 20 percent disabling, peripheral neuropathy of the bilateral upper and lower extremities, rated as 10 percent disabling, each, diabetic retinopathy rated as 10 percent disabling, and hypertension, rated as 10 percent disabling.  He therefore meets the percentage requirements of 38 C.F.R. § 4.16(a) (2011) for eligibility for a TDIU. 

Nevertheless, despite having a combined disability rating of 80 percent, the Board concludes that the evidence does not establish that the Veteran's service-connected disabilities have rendered him unemployable.  In this regard, October 2006, October 2007, and July 2010 VA examination reports show that he retired from working at the post office in 1998 when he was 47 due to age eligibility or duration of work (he had worked there for 25 years).  

The October 2006 VA examination report also shows that he indicated that he had worked part-time since his retirement and he was "more or less retired or unable to get any jobs which he states is because he has diabetes and no one will hire him because of his diabetes."  

However, the examiner from the Veteran's July 2010 VA examination report stated that the Veteran's service-connected disabilities should not prevent him from sedentary work.  Specifically, with respect to his diabetes and peripheral neuropathy, the examiner indicated:

The Veteran has complaint of paresthesia in the lower and upper extremities.  However, there is no evidence of repeated episodes of ketoacidosis or hypoglycemic reactions or regulation of activities due to diabetes.  Based on objective evidence and talking the history with the vet, DM-II and peripheral neuropathy should not prevent him from sedentary employment.

With respect to the Veteran's CAD, the examiner stated:

He is s/p CABG in1999, no further surgeries.  He reports occasionally does get some mild shortness of breath but no significant major impact on day-to-day activities.  Based on Veteran's reported symptoms, objective findings and physical examination. Coronary Artery Disease should not preclude this veteran from obtaining and maintaining sedentary employment.

With respect to the Veteran's hypertension, the examiner stated:

The Veteran's service-connected hypertension does not cause impairment of employability.  The Veteran has had HTN since at least 1998 and he has been able to successfully maintain an employment as a Postal Service contractor until 2003 when he moved to Florida.

The examiner also reported that his diabetic retinopathy should not preclude sedentary employment.

The Board acknowledges that the Veteran may genuinely believe that he cannot secure or follow a substantially gainful occupation as a result of his service-connected disabilities, particularly his diabetes mellitus.  However, the more probative evidence of record weighs against the claim.  

The Board notes that, as a lay person, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as whether he can secure or follow a substantially gainful occupation as a result of his service-connected disability and that his views lack probative value.  

The Board finds that any probative value of the Veteran's own conclusion is far outweighed by that of the opinion provided by the VA medical professional, who examined the Veteran and reviewed the claims folders, and found that the Veteran's service-connected disabilities do not render him unemployable. 

In sum, the Board finds that the Veteran's service-connected disabilities do not preclude substantially gainful employment.  Therefore, a grant of TDIU is not warranted on a scheduler or extraschedular basis. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.


Additional Considerations

In making the decisions above, the Board considered the Veteran's lay statements that his disabilities are worse than the ratings that he currently receives.  Certainly, as a lay person, he is competent to attest to physical symptoms that he experiences.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, he is not competent to identify a specific level of disability of his disabilities according to the appropriate diagnostic codes.  

Indeed, such competent and more probative and persuasive evidence concerning the nature and extent of the Veteran's service-connected diabetes mellitus, diabetic retinopathy, hypertension, CAD, and peripheral neuropathy have been provided by the medical personnel who have examined him during the current appeal period.  Additionally, the medical findings as provided in the numerous VA examinations of record directly address the criteria under which the Veteran's disabilities have been evaluated.

Next, the Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  

First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.  

If not, the second step is to determine whether the claimants exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  

If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

In this case, comparing the Veteran' service-connected disability levels and symptomatology to the rating schedule, the Board finds that the degrees of his disabilities throughout the rating periods on appeal are fully contemplated by the 
applicable rating criteria.  Specifically, diabetes mellitus was evaluated on numerous occasions and his symptoms (including the use of an oral hypoglycemic agent, a restricted diet, and no restriction of activities) directly correspond to the criteria under DC 7913 for diabetes mellitus.  

Additionally, the symptoms that resulted in chronic complications, including erectile dysfunction, were considered under pertinent rating criteria and resulted, in a separate rating where warranted.  For example, the Veteran's diabetic retinopathy was evaluated and his symptoms, including his visual acuity and other objective clinical manifestations, directly correspond to the criteria set forth under DC 6006 (retinitis), the most applicable DC for diabetic retinopathy.   

Also, the Veteran's hypertension was evaluated on numerous occasions and the evidence of record, particularly his systolic and diastolic blood pressure readings, directly correspond to the criteria set forth under DC 7101 for hypertensive vascular disease.  Further, CAD was tested on several occasion and the findings (including from stress testing) reported METS that directly correspond to DC 7005 (CAD).  Finally, bilateral upper and lower extremity peripheral neuropathy has been evaluated on several occasions and the neurologic impairment that he experiences is fully contemplated by DC 8515 (paralysis of the median nerve) and DC 8520 (paralysis of the sciatic nerve).

Moreover, there is no evidence that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  The schedular criteria are not inadequate for rating his disabilities, and the other two steps in the analysis of extra-schedular ratings need not be reached.  

Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  Therefore, referral for consideration of an extraschedular rating for lumbar spine disability is not warranted.  38 C.F.R. § 3.321(b)(1).

VCAA

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In February 2007, VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his increased rating and TDIU claims and its duty to assist him in substantiating his claims under the VCAA.  A similar letter was sent to him in June 2008.  

The letters informed him that VA would assist him in obtaining evidence necessary to support his claims, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claims.  The February 2007 and June 2008 letters also describes how VA determines disability ratings and effective dates per Dingess.

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), private treatment records, and VA treatment records.  VA examinations with respect to the issues on appeal were obtained in October 2006, October 2007, and July 2010.  In that regard, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  

The Board finds that the VA examinations obtained in this case are more than adequate, as they were based on detailed and thorough physical examinations, and information pertinent to the rating criteria was solicited by the VA examiners.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion with respect to the issue on appeal has been met.  

Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  Therefore no useful purpose would be served in remanding these matters for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  


ORDER

Entitlement to a rating in excess of 20 percent for diabetes mellitus, with erectile dysfunction, is denied. 

Entitlement to a separate 10 percent rating, but no higher, for diabetic retinopathy is granted, subject to the applicable law governing the award of monetary benefits.

Entitlement to a compensable evaluation for hypertension, prior to July 28, 2010, is denied.

Entitlement to an evaluation in excess of 10 percent for hypertension, since July 28, 2010, is denied.

Entitlement to a rating in excess of 30 percent for CAD, status post coronary artery bypass graft surgery, for the period prior to April 12, 2010, is denied.

Entitlement to a rating of 60 percent, but no higher, for CAD, status post coronary artery bypass graft surgery, for the period from April 12, 2010, is granted, subject to the applicable law governing the award of monetary benefits.

Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right upper extremity is denied. 

Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left upper extremity is denied.

Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity is denied.

Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity is denied. 

Entitlement to a TDIU is denied.



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


